Citation Nr: 0507747	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  98-14 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from February 1939 to May 
1959.  He died on December [redacted], 1969.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which found that new and material evidence 
had not been submitted sufficient to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  In a decision dated June 1985, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant did not appeal this 
determination.

2.  The evidence added to the record since the June 1985 RO 
decision is cumulative, duplicative, or not relevant to the 
issue of the veteran's cause of death.


CONCLUSION OF LAW

1.  The June 1985 decision of the RO, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the June 1985 RO decision, 
which denied service connection for the cause of the 
veteran's death, is not new and material and the claim for 
this benefit is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). The regulatory changes 
for 3.156(a) (new and material claims) apply to claims filed 
on or after August 29, 2001 and are not applicable in the 
present case.

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  The appellant was provided with a 
copy of the rating decision noted above, a July 1998 
statement of the case, and a February 2004 VCAA letter, and a 
supplemental statement of the case dated October 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding her claim.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  She was also 
informed of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
appellant in obtaining any relevant evidence available to 
substantiate her claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  Extensive efforts have been made to locate any 
possible relevant documents.  

The Board notes that the February 2004 VCAA letter was mailed 
to the appellant subsequent to the appealed rating decision 
in violation of the VCAA and the appellant was not 
specifically informed to furnish copies of any evidence in 
his possession as required by 38 C.F.R. § 3.159.  The Board, 
however, finds that in the instant case the appellant has not 
been prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
appellant in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The official death certificate shows that the veteran died in 
December 1969 due to septicemia, having its onset one week 
prior to death.  At the time of his death service connection 
was not in effect for any disability or disease.

The appellant maintains t that the veteran's death due to 
septicemia was as a direct result of frostbite the veteran 
incurred in service while stationed in Korea.  

The veteran's service medical records, while extensive, 
contained no indication that the veteran incurred any cold 
injuries in service, or any other injuries in service in 
which septicemia was involved.  These record show that he was 
hospitalized in December 1953 in Korea.  At that time it was 
reported that while driving a jeep in North Korea it 
overturned, throwing him out and then rolling over him. The 
initial diagnosis was fracture of the spine with paralysis of 
the arms.  He was discharged from the hospital later in 
December 1953 with a pertinent diagnosis of contusion of the 
cervical cord.  

In July 1954 he was evaluated at the orthopedic clinic at Ft. 
Benning for left leg weakness and numbness.  At that time he 
reported that following the jeep accident in December 1953 he 
was completely paralyzed for 20 days.  He eventually 
recovered function and returned to duty.  He still had some 
weakness particularly in the left leg and arm.  He reported 
intermittent attacks of numbness in the left leg and periods 
where he had difficulty controlling his left leg.  The 
examination showed no particular weakness.  There was slight 
diminished sensation over the entire left leg.  He was 
scheduled to be evaluated at the neurosurgery clinic.  The 
record reflects that he did not keep the appointment.  The 
separation examination showed no pertinent complaint or 
finding.

The service administrative record show that he served in 
Korea apparently from June 1953 to May 1954 and December 1956 
to April 1958.  There is no indication he was involved in 
combat.

In November 1968 the veteran filed his original claim for 
compensation benefits.  At that time he claimed hardening of 
the arteries and residuals of paralysis resulting from a jeep 
accident in Korea in 1953.

The report of an April 1969 VA examination indicates that the 
veteran reported being involved in a jeep accident in 
service, which caused a paralysis with a duration of 20 days, 
from which the veteran gradually recovered.   He reportedly 
complained for the next year of intermittent numbness in the 
left leg and arm but had complete range of motion with no 
specific neurological abnormalities.  It was noted that the 
veteran was operated on in 1961 subsequent to service for 
apparent stenosis of the left femoral artery, and in October 
1968 apparently had a saddle embolism affecting both legs.  
In February 1969, he had an amputation of the right leg as a 
result of a circulatory disorder.  He reported that his left 
leg was somewhat weak because he had to carry all his weight 
on it.

Upon neurological examination, the examiner found no 
residuals of any neurological disorder.  Further examination 
at that time noted the veteran's above the knee amputation of 
the right leg, with the stump in good condition.  The 
cervical spine was noted to be normal, with no tenderness or 
spasm of the neck muscles, and full range of motion of the 
cervical spine without pain.  The veteran was diagnosed with 
an above the knee amputation of the right leg due to 
obliterative arteriosclerosis, post operative residuals of a 
femoral bypass graft of the left leg due to obliterative 
arteriosclerosis, the residuals of a neck injury, and 
essential hypertension.

In a June 1985 decision, the RO denied a February 1985 claim 
of entitlement to service connection for the cause of the 
veteran's death.  The RO denied the veteran's claim because 
no medical evidence had been presented linking the cause of 
the veteran's death, septicemia, to military service.  The 
appellant did not appeal the June 1985 determination which is 
now final.  38 U.S.C.A. § 7105.  However, the appellant may 
reopen her claim by submitting new and material evidence.  38 
U.S.C.A. § 5108.

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The appellant submitted an application to reopen her claim 
for service connection for the cause of the veteran's death 
in May 1997.  The new evidence submitted consists of the 
veteran's service personnel records, a copy of a newspaper 
article, and the appellant's statements.

The appellant has submitted several statements contending 
that she believes that the veteran incurred cold injuries in 
service that were the direct cause of the septicemia from 
which the veteran died.  The appellant suggested several 
sources from which further medical evidence could be 
obtained.  After exhaustive searches, documented in the 
claims file, the RO was unable to locate any further medical 
records pertaining to the veteran.

The appellant also submitted a copy of a newspaper article 
dated April 1997, which discusses in service cold injuries 
with attention to servicemen who served in 1950 at the Chosen 
Reservoir.  The article points out complications from 
frostbite, which included circulation problems.  

Some service personnel records that were not already in the 
veteran's file were also received.  These records confirm 
that the veteran did serve in Korea for a period of time.

In her substantive appeal the appellant stated that in the 
early fifties, while stationed in Korea, the veteran suffered 
frostbite in both feet.  No word had been received from him 
and the Red Cross found him in a field hospital with 
frostbite.  A letter was received from a nurse stating that 
he was hospitalized for frostbite.  He returned to the States 
on crutches.  In the late fifties he had trouble with his 
feet and ankles turning black.  He had surgery at military 
facilities following service.

Analysis

Service connection is appropriate for disability resulting 
from disease or injury incurred or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 21, 1946, and arteriosclerosis becomes 
manifest to a compensable degree within one year of service, 
it shall be presumed that the disease was incurred in service 
even though there is no evidence of its presence at that 
time. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137(West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service- 
connected disability was either the principal cause or a 
contributory cause of death. For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim.  

In this regard, the Board notes that none of the newly 
submitted evidence offers any medical evidence or any medical 
opinion relating the veteran's cause of death to service.  
The appellant's statements are cumulative in nature.  She has 
consistently stated that it is her opinion that the veteran 
suffered from frostbite as a result of his service in Korea, 
and that this eventually led to the septicemia that caused 
his death.  However, a thorough review of the veteran's 
extensive medical records failed to show any treatment for, 
or diagnosis of, any cold injury in service.  The service 
medical records show that he was hospitalized in December 
1953 for injuries sustained in a jeep accident.  The Board 
points out that any lay statements made by the appellant to 
the effect that the veteran's death was caused by a service 
connected disability, are not sufficient to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991). See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Likewise lay statements and 
testimony are deemed competent evidence when describing the 
symptoms of a disease, disability, or injury.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
or knowledge are competent to render an opinion. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence 
does not show that the appellant possesses medical expertise 
and it is not contended otherwise.

The newly received personnel records indicate that the 
veteran served in Korea, a fact that had been established at 
the time of the June 1985 rating action.  Likewise the 
newspaper article does not contain any new information 
specific to the veteran 

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's June 1985 decision 
is not new and material for the purpose of reopening the 
claim. 38 C.F.R. § 3.156 (2002).  Because the appellant has 
not fulfilled the threshold burden of submitting new and 
material evidence to reopen her finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted , the 
appellant's application to reopen her claim of entitlement to 
service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


